DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 10/05/2022 is acknowledged.  Group I also encompass claims 7-12 and therefore, as persuasively presented by attorney, Group I is corrected to be claims 1-12.  

Specification
The disclosure is objected to because of the following informalities: the specification uses reference number 24 twice for different members - actuation buttons 24 an elongated body 24.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both actuation buttons 24 and elongated body 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as obvious over CABRERA (EP 3398527 A1) in view of Tsuruta et al. (US 5467911 A) in view of ISHIGAKI et al. (WO 2004110114 A1) and further in view of Yang (US 20080254392 A1).
Regarding claims 1 and 7, CABRERA discloses a surgical device (10) comprising: an actuator assembly (12/22 [0026], figs. 1-3); an adapter assembly (14) including an elongated body portion (24), the elongated body portion being releasably coupled to the actuator assembly (release button 30, [0027-0030], figs. 1-3); and a tool assembly supported on a distal portion of the elongated body portion, the tool assembly (32/34) forming part of a reload assembly (16) being releasably coupled to the distal portion of the elongated body portion ([0044-0045], figs. 1-3); 
wherein the adapter assembly (14) includes a wire harness (40, fig. 4) having a proximal connector (42) supported adjacent the actuator assembly and a distal connector (44) supported adjacent the reload assembly, the wire harness possessing a flex cable (46, [0027-0032, 0037, 0039], claims 3-4, 10-11, figs. 1-4 and 8-10).
CABRERA fails to disclose having a cover layer on at least a portion of the flex cable, the cover layer having at least a sacrificial layer bonded to a portion of the cover layer.
Tsuruta et al. teaches a surgical suture device (fig. 1) having a circuit 12, electric unit 120, electric motor 7 with a protective cover layer (122/3/4) having at least a sacrificial layer bonded to a portion of the cover layer for protection during sterilization (shape-memory resin seal 3/O-ring 4 seal the circuit 12 with cover 122, col. 13, lines 7-31, col. 15, lines 55-67, col. 16, lines 1-67, col. 17, lines 1-26,  figs. 1, 12, 17-19, and 22-23).
ISHIGAKI et al. also teaches the cover layer is bonded to the flex cable using an adhesive, heat, or combinations thereof wherein the liquid crystal polymers are co- polymers of hydroxybenzoic acid (ester) and hydroxy naphthoic acid (ester, pages 5 line 30 through page 9, pages 12-24, Table 1, figs. 1-5).
Yang teaches having a cover layer is bonded to the flex cable using an adhesive, heat, or combinations thereof wherein the liquid crystal polymers are co- polymers of hydroxybenzoic acid (ester) and hydroxy naphthoic acid (ester ([0006-0007, 0013-0014, 0020-0026, 0028-0045, 0049]).
Given the teachings of CABRERA to have a surgical device having an adapter assembly that includes a wire harness having a proximal connector supported adjacent a actuator assembly and a distal connector supported adjacent the tool/reload assembly, the wire harness possessing a flex cable, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify flex cable with including a cover layer on at least a portion of the flex cable, the cover layer having at least a sacrificial layer bonded to a portion of the cover layer for protecting the cable from debris, sterilization cycles, and/or reduce/eliminate the adverse effects of heat, pressure, fluids or vibration on the electronics as taught by Tsuruta et al., ISHIGAKI et al., and Yang and since it has been held to be within the general skill of a worker in the art to select at known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Regarding claims 2, 4, 8, and 10, CABRERA fails to disclose the cover layer is bonded to the flex cable using an adhesive, heat, or combinations thereof wherein the liquid crystal polymers are co- polymers of hydroxybenzoic acid (ester) and hydroxy naphthoic acid (ester).
Tsuruta et al. teaches a surgical suture device (fig. 1) having a circuit 12, electric unit 120, electric motor 7 with a protective cover layer (122/3/4) that covers the electronics/circuit using an adhesive, heat, or combinations thereof for protection during sterilization (shape-memory resin seal 3/O-ring 4 seal the circuit 12 with cover 122, col. 13, lines 7-31, col. 15, lines 55-67, col. 16, lines 1-67, col. 17, lines 1-26,  figs. 1, 12, 17-19, and 22-23).
ISHIGAKI et al. also teaches the cover layer is bonded to the flex cable using an adhesive, heat, or combinations thereof wherein the liquid crystal polymers are co- polymers of hydroxybenzoic acid (ester) and hydroxy naphthoic acid (ester, pages 5 line 30 through page 9, pages 12-24, Table 1, figs. 1-5).
Yang teaches having a cover layer is bonded to the flex cable using an adhesive, heat, or combinations thereof wherein the liquid crystal polymers are co- polymers of hydroxybenzoic acid (ester) and hydroxy naphthoic acid (ester ([0006-0007, 0013-0014, 0020-0026, 0028-0045, 0049]).
Given the teachings of CABRERA to have a surgical device having an adapter assembly that includes a wire harness having a proximal connector supported adjacent a actuator assembly and a distal connector supported adjacent the tool/reload assembly, the wire harness possessing a flex cable, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify flex cable with including a cover layer bonded to the flex cable using an adhesive, heat, or combinations thereof wherein the liquid crystal polymers are co- polymers of hydroxybenzoic acid (ester) and hydroxy naphthoic acid (ester) for protecting the cable from debris, sterilization cycles, and/or reduce/eliminate the adverse effects of heat, pressure, fluids or vibration on the electronics as taught by Tsuruta et al., ISHIGAKI et al., and Yang and since it has been held to be within the general skill of a worker in the art to select at known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Regarding claims 3, 5, 9, and 11, CABRERA fails to disclose the cover layer and/or sacrificial layer is formed of a material selected from liquid crystal polymers, polyimides, polyetherimides, polyesters, or combinations thereof.
Tsuruta et al. teaches a surgical suture device (fig. 1) having a circuit 12, electric unit 120, electric motor 7 with a protective cover layer (122) formed of polyimides or heat-resistant resin such as polysulfone or polyimide, pressure-resistant resin such as polyethylene for protection during sterilization (col. 15, lines 55-67, col. 16, lines 1-67, col. 17, lines 1-26, figs. 22-23).
ISHIGAKI et al. also teaches having a cover layer and/or sacrificial layer is formed of a material selected from liquid crystal polymers, polyimides, polyetherimides, polyesters, or combinations thereof (pages 8-9, figs. 1-5).
Yang also teaches having a cover layer and/or sacrificial layer is formed of a material selected from liquid crystal polymers, polyimides, polyetherimides, polyesters, or combinations thereof (ester ([0006-0007, 0013-0014, 0020-0026, 0028-0045, 0049]).
Given the teachings of CABRERA to have a surgical device having an adapter assembly that includes a wire harness having a proximal connector supported adjacent a actuator assembly and a distal connector supported adjacent the tool/reload assembly, the wire harness possessing a flex cable, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify flex cable with including a cover layer on at least a portion of the flex cable and the cover layer and/or sacrificial layer is formed of a material selected from liquid crystal polymers, polyimides, polyetherimides, polyesters, or combinations thereof for protecting the cable from debris, sterilization cycles, and/or reduce/eliminate the adverse effects of heat, pressure, fluids or vibration on the electronics as taught by Tsuruta et al., ISHIGAKI et al., and Yang and since it has been held to be within the general skill of a worker in the art to select at known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Regarding claims 6 and 12, CABRERA discloses the wire harness includes a service loop (48, [0029-0032, 0037, 0039], claims 3-4, 10-11, figs. 1-4 and 8-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731